Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed QPIDS/PRINTER RUSH 
Applicant's IDS filed on 11/29/2021 has been entered. The submitted  information disclosure statement (IDS) was filed after the mailing date of the issue fee  of 11/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claims 1-29 remained allowed.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the mailed allowed claims 1-29 remained allowable over the prior of records, including over those currently cited arts of the above IDS, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, which teaches an apparatus which has a reader that reads a printed matter transported from an image forming apparatus. A reference image generator generates a reference image for automatically inspecting printed matter based on a read image generated by reading printed matter. The hardware processor acquires information on whether or not each paper of printed matter to be transported to reader is subject to automatic inspection from image forming apparatus. The hardware processor stores that the reference image is valid in the automatic inspection when the paper is subject to the automatic inspection. The hardware processor stores that the reference image is invalid in the automatic inspection, when the paper is not subject to the automatic inspection. The hardware processor stores the reference image, when the reference image is valid in the automatic inspection. The hardware processor does not store the reference image, when reference image is invalid in the automatic inspection, as illustrated in the allowed independent claims 1-3 and 8-10.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
11/29/2021